Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment

Drawings 
The drawing filed on 6/28/2019 is accepted by the Examiner.
Based on telephone interview on July 22, 2022, with respect to cancellation of claims 1-17, 19 and amended claims 18, 20, 21, 22, 26-27 and 30, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 18 and 20-34 now renumbered as 1-16 are allowed.  

                                                  EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Hyun Woo Shin, Reg No. 74,319), on July 22, 2022, without traverse.

           The amended claims 18, 20, 21, 22, 26, 27 and 30 as follows: 
          Cancel claims 1-17 and 19.

           Claims 1-17. (Cancelled)
           Claim 18. (Currently Amended) A laser surgical guidance system comprising:
           a C-arm fluoroscopy (C-arm) identifying a patient's condition and supporting a surgical plan, and 
           a laser targeting projector projecting a line of the surgical plan directly onto an affected part, the laser targeting projector comprising:
           a line projector generating a laser;
           a calibration tool spaced apart a predetermined distance from the line projector, and including a collimator having a particular orientation for transmitting a particular laser pattern outputted from the line projector; and
           a calibrator which calculates an extrinsic parameter of the calibration tool in a projection image having passed through the calibration tool, and converts coordinates of the C-arm image into the line projector coordinates,
           wherein the calibration tool comprises:
           a light pattern matching unit including the collimator having the particular orientation for transmitting the particular laser pattern outputted from the line projector; and 
           a C-arm marker unit including bearing balls arranged in a matrix to calculate the extrinsic parameter of the calibration tool, wherein the laser pattern having passed through the collimator is recognizable in the projection image.
           Claim 19. (Cancelled)
           Claim 20. (Currently Amended) The laser surgical guidance system according to claim 18, wherein the collimator of the light pattern matching unit is formed in an opening pattern, and the opening pattern is formed at a predetermined angle.
           Claim 21. (Currently Amended) The laser surgical guidance system according to claim 18, wherein the calibration tool further includes a screen disposed between the light pattern matching unit and the C-arm marker unit to check the laser pattern having passed through the collimator.
           Claim 22. (Currently Amended) The laser surgical guidance system according to claim 18, wherein the bearing balls are arranged in a 6 x 9 matrix.
           Claim 26. (Currently Amended) The laser surgical guidance system according to claim 25, wherein the optical apparatus includes at least one of a Galvano-mirror, a micro electro mechanical system (MEMS) mirror, and a Diffuser lens.
           Claim 27. (Currently Amended) A calibration tool for performing a method for calibration of a laser targeting projector projecting a line of the surgical plan directly onto an affected part, and a C-arm image, the calibration tool comprising:
           a light pattern matching unit spaced apart a predetermined distance from the laser targeting projector, and including a collimator having a particular orientation for transmitting a particular laser pattern outputted from the laser targeting projector;
           a screen for checking the laser pattern having passed through the collimator; and
           a C-arm marker unit including bearing balls arranged in a matrix to calculate an extrinsic parameter, wherein the laser pattern having passed through the screen is recognizable by a C-arm fluoroscopy (C-arm),
           wherein the calibration tool converts coordinates of the C-arm image into the line projector coordinates.
           Claim 30. (Currently Amended) A method for calibration of a laser targeting projector and a C-arm image in a laser surgical guidance system, wherein the laser surgical guidance system comprises a C-arm fluoroscopy (C-arm) identifying a patient's condition and supporting a surgical plan; and the laser targeting projector projecting a line of the surgical plan directly onto an affected part through a line projector which generates a laser, the method comprising:
           generating a particular laser pattern from the line projector;
           transmitting the particular laser pattern outputted from the line projector through a calibration tool including a collimator having a particular orientation;
           calculating an extrinsic parameter of the calibration tool in a projection image having passed through the calibration tool; and
           converting coordinates of the C-arm image into the line projector coordinates using the extrinsic parameter,
           wherein in the calculating the extrinsic parameter, the calibration tool includes bearing balls arranged in a matrix to calculate the extrinsic parameter of the calibration tool, and
           wherein the particular laser pattern having passed through the collimator is recognizable in the projection image.


                                                    REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a method for calibration of a laser targeting projector 
and a C-arm image, a recording medium for performing the same and a laser surgical guidance system including a calibration tool, and more particularly, to a method for calibration of a laser device for marking a surgical plan in a C-arm image onto an affected part and a calibration tool10 therefor. 
           Based on applicant’s amendment, with respect to claim 18, representative of claims 27 and 30, the closest prior art of record (Navab and Vertikov), Navab reference is directed to a system and method for generating medical images. The method utilizes a novel algorithm to co-register Cone-Beam Computed Tomography (CBCT) volumes and additional imaging modalities, such as optical or RGB-D images, and Vertikov reference is directed to the field of diagnostic medical imaging and image guidance for medical procedures and, more specifically, to minimally invasive volumetric and cross-sectional tissue imaging in luminal anatomic structures and body cavities for medical procedures. But neither Navab nor Vertikov teach or suggest, among other things, “a calibration tool spaced apart a “predetermined distance” from the line projector, and a calibrator which calculates an extrinsic parameter of the calibration tool in a projection image having passed through the calibration tool, and “converts coordinates” of the C-arm image into the line projector coordinates, a light pattern matching unit including the collimator having the particular orientation for transmitting the particular laser pattern outputted from the line projector; and a “C-arm marker unit including bearing balls arranged in a matrix” to calculate the extrinsic parameter of the calibration tool, wherein the laser pattern having passed through the collimator is recognizable in the projection image”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Navab and Vertikov) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
July 27, 2022